United States Court of Appeals
                      For the First Circuit


No. 18-1701

  JULIO CARRASQUILLO-SERRANO, personally and on behalf of his
minor children; GABRIELA JANIRIS DIAZ OCASIO, [common law wife,]
personally and on behalf of her minor children; N.C.D., a minor;
          JAN CARLOS DELGADO, a minor; Y.C.D., a minor,

                      Plaintiffs, Appellees,

                                v.

                    MUNICIPALITY OF CANOVANAS,

                      Defendant, Appellant,

  C.D.T. OF CANOVANAS; S.M. MEDICAL SERVICES, C.S.P.; OSVALDO
 AVILES-RIBOT; PUERTO RICO MEDICAL DEFENSE INSURANCE CO.; JOHN
 DOE CORPORATION, d/b/a C.D.T. of Canovanas; JOHN DOES 1, 2 AND
   3; A, B AND C CORPORATIONS; UNKNOWN INSURANCE COMPANIES A
      THROUGH J; JANE DOE; CONJUGAL PARTNERSHIP AVILES-DOE,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Silvia Carreno-Coll, U.S. Magistrate Judge]


                              Before

                      Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Edgar Hernández Sánchez, with whom Cancio, Nadal, Rivera &
Díaz, P.S.C. was on brief, for Appellant.
     David Efron, with whom Alberto J. Pérez Hernández, Etienne
Totti del Toro, and Law Offices of David Efron, P.C. were on brief,
for Appellees.
March 12, 2021
              HOWARD, Chief Judge.           The Municipality of Canovanas

("Canovanas") appeals from the district court's denial of its Rule

60(b)   motion       to   overturn    the    default   judgment      entered    for

plaintiffs Julio Carrasquillo-Serrano ("Carrasquillo"), his wife

Gabriela Janiris Diaz Ocasio, and their minor children NCD, Jan

Carlos Delgado, and YCD.            The plaintiffs' claims arose under the

Emergency Medical Treatment and Labor Act ("EMTALA"), 42 U.S.C.

§ 1395dd, and Puerto Rico law, and the liability of Canovanas was

premised on the plaintiffs' allegation that Canovanas "owned,

operated and/or managed, in whole or in part," CDT of Canovanas

("CDT"), the emergency medical facility that provided medical

services to Carrasquillo.

              On appeal, Canovanas argues that the judgment should be

set   aside    for    four    independent       reasons:   (1) the   plaintiffs'

failure to comply with the 90-day notice requirement of the Puerto

Rico Autonomous Municipalities Act (the "PRAMA"), P.R. Laws Ann.

tit. 21, § 4703, stripped the district court of jurisdiction;

(2) the    district       court    never    had   personal   jurisdiction      over

Canovanas because the plaintiffs executed service on an attorney

who worked for Canovanas instead of the municipality's mayor, as

required      by   statute;       (3) the   judgment   exceeded      Puerto    Rico

statutory limits on the liability of municipalities; and (4) the

district court lacked subject matter jurisdiction because CDT lies

outside the reach of EMTALA.


                                        - 3 -
             For the reasons set forth below, we reject each of

Canovanas's arguments and affirm the judgment of the district

court.

                               I.   Background

             On two separate occasions on March 16 and 17, 2014,

Carrasquillo sought medical attention at CDT for a variety of

symptoms, including dizziness, nausea, and difficulty speaking.

He was treated during each visit by Dr. Osvaldo Avíles-Ribot, who

discharged Carrasquillo with only medication for nausea and an

intramuscular antibiotic.       A week later, Carrasquillo, unable to

speak, went to a different hospital and was diagnosed with severe

neurological injuries.     Allegedly as a result of the failures in

diagnosis and treatment by Dr. Avíles and CDT, Carrasquillo is

"unable to work and to care for his family, his speech and hearing

have been severely impaired, the right side of his body has limited

movement, he lacks coordination, suffers from constant headaches,

cannot swallow or breathe well, his feet hurt, he must use a cane

to   walk,   cannot   write,    and    suffers   from   diabetes   and   high

cholesterol."

             In March of 2015, Carrasquillo, his spouse, and their

three minor children filed a complaint, including a claim under

EMTALA and medical malpractice claims under the Civil Code of

Puerto Rico.     That complaint named several defendants, including

Dr. Avíles, CDT, its owner Canovanas, and S.M. Medical Services,


                                      - 4 -
C.S.P. ("S.M. Medical"), which operated the CDT on behalf of

Canovanas.      The plaintiffs alleged that: (1) Canovanas "owned,

operated and/or managed" CDT; (2) CDT has an emergency room and

renders 24-hour emergency medical services; (3) CDT is governed by

EMTALA; (4) NCD, Jan Carlos Delgado, and YCD were all minors; and

(5) Carrasquillo was permanently disabled as a result of the

defendants' negligence.

             The complaint was filed on March 11, 2015.                  Canovanas

has maintained before us, and the plaintiffs do not dispute, that

the plaintiffs did not provide advance notice of the suit to

Canovanas.      The plaintiffs served the complaint and summons on

March 17, 2015, not on the mayor of Canovanas personally, but on

an   attorney   employed   by    Canovanas,         Josué   González.      Neither

Canovanas    nor   CDT   responded     to     the    complaint     or   filed   any

dispositive motions in the district court until after judgment was

entered against them.      Other defendants, including Dr. Avíles and

S.M.   Medical,    appeared     and   filed    answers      to   the    complaint.

Throughout much of the period when this litigation was ongoing,

S.M. Medical continued to operate CDT on behalf of Canovanas and

was a party to the litigation until S.M. Medical entered bankruptcy

proceedings.

             On April 27, 2015, the plaintiffs moved for an entry of

default against Canovanas and CDT.             On May 4, 2015, the clerk of

court entered default against Canovanas and CDT.                 On May 18, 2015,


                                      - 5 -
the plaintiffs asked the court to enter default judgment against

Canovanas and CDT.       The district court declined, citing concerns

about split judgment because other defendants remained in the case.

The plaintiffs again sought a default judgment two years later in

June 2017, and the district court again declined, this time because

a trial on damages had already been scheduled.             Neither of the

plaintiffs' motions for default judgment included the required

statement "that a copy of the motion has been mailed to the last

known address of the [defaulting party]," D.P.R. Local R. Civ. P.

55(a), and the plaintiffs have not submitted any other evidence

that Canovanas had been notified of its default.

           In   April    2017,     after    settlement   discussions,   the

district   court   had   entered    judgment   against   codefendants   Dr.

Avilés and Puerto Rico Medical Defense Insurance Company.           A jury

trial on damages with respect to Canovanas and CDT was held on

July 18, 2017, and the jury reached a verdict that day.           Judgment

was entered against Canovanas and CDT on August 30, 2017, in the

amounts of $900,000 to Carrasquillo ($500,000 for lost wages and

$400,000 for present and future suffering), $300,000 for Gabriela

Janiris Díaz Ocasio, and $100,000 to each of the minor plaintiffs,

for a total of $1.5 million.

           In March 2018, almost three years after González was

served with the initial complaint, Canovanas appeared and moved to

set aside the verdict and judgment.            In its Rule 60(b) motion,


                                    - 6 -
Canovanas attributed the delay in its response to Hurricane Maria,

which made landfall on Puerto Rico in September 2017, roughly

thirty months after the initial complaint was filed and nearly

three weeks after judgment was entered against Canovanas.                After

the district court denied this motion, Canovanas appealed from

that ruling.

                           II.   Standard of Review

           We    devote    attention    to   the   applicable    standards   of

review   for    Canovanas's      arguments   because   those     standards   are

central to the outcome of this case.           Had they been raised at the

proper procedural juncture, one or more of the arguments that

Canovanas now advances might have prevented it from being held

liable for the $1.5 million judgment.              We ordinarily prefer to

resolve disputes on their merits.            See Keane v. HSBC Bank USA for

Ellington Tr., Series 2007-2, 874 F.3d 763, 765 (1st Cir. 2017)

("[T]he law . . . manifests a strong preference that cases be

resolved   on    their     merits.").        But   there   are    nevertheless

consequences for failing to assert rights in a timely manner.

           "On motion and just terms, the court may relieve a party"

from judgment for a handful of enumerated reasons, including that

"the judgment is void," as argued by the appellant here.               Fed. R.

Civ. P. 60(b)(4).         Normally, "[a] motion to set aside a default

judgment is within the sound discretion of the trial court." Maine

Nat. Bank v. F/V Explorer, 833 F.2d 375, 378 (1st Cir. 1987)


                                     - 7 -
(citing Am. Metal Serv. Exp. Co. v. Ahrens Aircraft, Inc., 666

F.2d 718, 720 (1st Cir. 1981)).     When a motion for relief from

judgment comes under Rule 60(b)(4), however, our review is de novo,

"because a judgment is either void or it is not."    Shank/Balfour

Beatty, a Joint Venture of M.L. Shank, Co., Inc., Balfour Beatty

Construction, Inc. v. Int'l Broth. Of Elec. Workers Local 99, 497

F.3d 83, 94 (1st Cir. 2007) (quoting Fafel v. DiPaola, 499 F.3d

403, 409-10 (1st Cir. 2005)).

          Though our review is de novo, the Supreme Court has

cautioned that "[a] judgment is not void . . . simply because it

is or may have been erroneous."   United Student Aid Funds, Inc. v.

Espinosa, 559 U.S. 260, 270 (2010) (quoting Hoult v. Hoult, 57

F.3d 1, 6 (1st Cir. 1995)).

          There are only two sets of circumstances in
          which a judgment is void (as opposed to
          voidable).   The first is when the rendering
          court    lacked    either    subject   matter
          jurisdiction    or    jurisdiction   over   a
          defendant's person.    The second is when the
          rendering court's actions so far exceeded a
          proper exercise of judicial power that a
          violation of the Due Process Clause results.

Farm Credit Bank v. Ferrera-Goitia, 316 F.3d 62, 67 (1st Cir. 2003)

(citing United States v. Boch Oldsmobile, Inc., 909 F.2d 657, 661

(1st Cir. 1990)); see also United Student Aid Funds, 559 U.S. at

271 ("Rule 60(b)(4) applies only in the rare instance where a

judgment is premised either on a certain type of jurisdictional




                                - 8 -
error or on a violation of due process that deprives a party of

notice or the opportunity to be heard.").

             Furthermore,   the    Supreme   Court   has     observed    with

approval that "[f]ederal courts considering Rule 60(b)(4) motions

that assert a judgment is void because of a jurisdictional defect

generally have reserved relief only for the exceptional case in

which the court that rendered judgment lacked even an 'arguable

basis' for jurisdiction."         United Student Aid Funds, 559 U.S. at

271 (quoting Nemaizer v. Baker, 793 F.2d 58, 65 (2d Cir. 1986)).

In so holding, the Court cited to one of our cases holding that

"total want of jurisdiction must be distinguished from an error in

the exercise of jurisdiction, and . . . only rare instances of a

clear usurpation of power will render a judgment void."                   Id.

(alterations and internal quotation marks omitted) (quoting Boch

Oldsmobile, 909 F.2d at 661-62).

             Our review is thus non-deferential but narrow; we focus

solely on whether there was "a clear usurpation of power" in the

district court's exercise of jurisdiction or the alleged violation

of due process.     Id. (quoting Boch Oldsmobile, 909 F.2d at 662).

             Finally, we also note that Canovanas did not raise any

argument about the limits of EMTALA in the district court.                 We

conclude that, even applying de novo review, there was no clear

usurpation     of   power   in    the   district   court's    exercise    of

jurisdiction over the plaintiffs' EMTALA claims.               Accordingly,


                                    - 9 -
this    Rule     60(b)(4)     argument    would   fail   even   if   it   had   been

preserved.

                            III.    Canovanas's Claims

               Canovanas advances four arguments in support of its

contention that the district court erred in refusing to grant its

motion to set aside the judgment against it as void under Federal

Rule of Civil Procedure 60(b)(4): (1) the plaintiffs failed to

comply with the notice deadline of the PRAMA and thus the district

court        never   obtained      jurisdiction     over    Canovanas;     (2) the

plaintiffs served notice on counsel for Canovanas instead of the

mayor    and     thus   the     district    court   never    obtained      personal

jurisdiction over Canovanas; (3) the judgment exceeds Puerto Rico

law limitations on the liability of municipalities; and (4) the

district court lacked federal question subject matter jurisdiction

because CDT is not covered by EMTALA.                      Because none of the

arguments identifies a clear usurpation of power, each argument

fails.

        A.     The PRAMA Service Requirement Is Not Jurisdictional.

               The PRAMA requires that individuals who plan to sue a

Puerto Rico municipality for damages notify the mayor of the

municipality within ninety days of learning of the damages giving

rise to the claim.            P.R. Laws Ann. tit. 21, § 4703.             Canovanas

contends that the requirement is jurisdictional and, because the

plaintiffs did not comply with it, the district court never


                                         - 10 -
obtained jurisdiction over Canovanas.              We conclude, however, that

the PRAMA's notice requirement is not jurisdictional, and so we

need not address whether the plaintiffs satisfied the statute.

              The PRAMA is part of a chapter of Puerto Rico's code

titled, "Jurisdiction of the Courts," and the statute itself states

that it is a "Jurisdictional Requirement.               No legal action of any

kind shall be initiated against a municipality for damages due to

negligence unless written notification is made in the form, manner

and   terms    provided    in    this     subtitle."     Id.     § 4703(b).      The

requirement "is 'a condition precedent of strict compliance in

order to be able to sue [a] municipality.'"               Rodriguez-Robledo v.

P.R. Elec. Power Auth., 90 F. Supp. 2d 175, 178 (D.P.R. 2000)

(quoting Mangual v. Superior Court, 88 P.R.R. 475, 483 (1963)).

At    first   glance,     this    would     seem   to   settle    the   matter   in

Canovanas's favor.

              But, as a federal court construing the requirements of

Puerto Rico law, "we must apply the state's law on substantive

issues and 'we are bound by the teachings of the state's highest

court.'"      Phoung Luc v. Wyndham Mgmt. Corp., 496 F.3d 85, 88 (1st

Cir. 2007) (quoting N. Am. Specialty Ins. Co. v. Lapalme, 258 F.3d

35,   37-38    (1st   Cir.      2001)).      Because    "[i]n    regard   to   law-

determination, Puerto Rico is the functional equivalent of a

state[,] . . . an on-point decision of the Puerto Rico Supreme




                                        - 11 -
Court normally will control."           Gonzalez Figueroa v. J.C. Penney

P.R., Inc., 568 F.3d 313, 318 (1st Cir. 2009) (citation omitted).

           The Puerto Rico Supreme Court has chipped away at the

PRAMA notice requirement and its predecessors in three ways that

cause us to conclude that the requirement is not jurisdictional.

First, the court has consistently treated the notice requirement

as an affirmative defense that can be waived.                See Mintatos v.

Municip. of San Juan, 322 F. Supp. 2d 143, 146 (D.P.R. 2004)

(observing that the Puerto Rico Supreme Court has called the notice

requirement   an     "unprivileged       defense"    and     held   that   the

requirement can be waived) (citing Ins. Co. of P.R. v. Ruiz

Morales, 96 D.P.R. 164, 176, 1968 WL 17227 (P.R. 1968)).              Indeed,

counsel for Canovanas agreed at oral argument that the notice

requirement is an affirmative defense.          Affirmative defenses are

generally waivable if not asserted at the proper juncture and

rarely, if ever, limit the court's jurisdiction.             Compare Fed. R.

Civ. P. 12(h)(1) (enumerating ways in which certain affirmative

defenses can be waived), with Fed. R. Civ. P. 12(h)(3) ("If the

court   determines    at   any   time    that   it   lacks    subject-matter

jurisdiction, the court must dismiss the action.").

           Second, the Puerto Rico Supreme Court has discerned a

wide variety of exceptions that might not be immediately apparent

from the text of the statute, holding that:




                                  - 12 -
             [T]he notice requirement is not jurisdictional
             in the sense that it admits of certain
             exceptions. For example, the provision is not
             applicable to the municipality's insurance
             company. In addition, it does not apply to
             actions against a municipality arising out of
             a contractual relationship, or to cases where
             the municipality is the plaintiff and the
             defendant files a counterclaim against it, or
             cases where the plaintiff is seeking just
             compensation in a civil expropriation case.

Rodriguez-Robledo,      90    F.    Supp.   2d    at   178    (collecting    cases)

(citations omitted).         The Puerto Rico Supreme Court characterized

its own approach as "liberal . . . in the application of the notice

requirement     [with   a]     tendency      to    strictly       construe   those

provisions     that   limit     a    person's     right      to   seek   redress."

Passalacqua v. Mun. de San Juan, 116 D.P.R. 618, 16 P.R. Offic.

Trans. 756, 768 (P.R. 1985) (interpreting a predecessor to the

current municipality notice requirement).

             Third, and critically, in recounting the evolution of

its interpretations of the PRAMA, the Puerto Rico Supreme Court

quoted from its prior ruling that a predecessor to the current

notice requirement, "although it is of strict compliance . . . is

not a strictly jurisdictional requirement."                  Id. at 767 (emphasis

added) (quoting Ruiz Morales, 96 D.P.R. at 174).                  In Passalacqua,

the Puerto Rico Supreme Court also cited one of its earlier

decisions, which had concluded that:

             where the risk of the objective evidence's
             disappearance is minimal, where there is
             effective proof of the identity of the


                                      - 13 -
             witnesses, and where the State may easily
             investigate and corroborate the facts alleged
             in the complaint filed -- the prior notice
             requirement   is  not   strictly   applicable
             inasmuch as the objective sought by the
             application thereof has no raison d'être.

16   P.R.   Offic.   Trans.      at   769   (alterations    omitted)   (quoting

Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 815 (P.R. 1983)).

The Passalacqua court went on to hold that the filing of the

complaint and service of the summons within the statutory period

sufficed to satisfy the notice requirements.               Id.

             Because the Puerto Rico Supreme Court has treated the

PRAMA notice requirement as an affirmative defense, has read

exceptions into it, and has specifically held that a predecessor

notice     statute   was   not    jurisdictional,    we    conclude    that   the

requirement    is    not   jurisdictional.        Therefore,     regardless   of

whether the plaintiffs satisfied the requirement, the judgment is

not void for lack of jurisdiction.

      B.     Service of Process Was Sufficient.

             Canovanas argues next that the district court lacked

personal jurisdiction over it because it was never properly served.

Under Federal Rule of Civil Procedure 4(j)(2), service of process

may be made on a municipality by "(A) delivering a copy of the

summons and of the complaint to its chief executive officer; or

(B) serving a copy of each in the manner prescribed by that state's

law for serving a summons or like process on such defendant."                 The




                                      - 14 -
Federal Rules thereby incorporate the Puerto Rico Rules, which

provide for service "[u]pon a municipal corporation or agency

thereof with standing to sue and be sued, by delivering a copy of

the summons and of the complaint to the chief executive officer

thereof or to a person designated by him."                P.R. Laws Ann. tit.

32a, § 4.4(h) (emphasis added).           We ask, then, whether González

was "a person designated by" the mayor to accept service.                Id.

             We have held that "[a] return of service generally serves

as prima facie evidence that service was validly performed." Blair

v. City of Worcester, 522 F.3d 105, 111 (1st Cir. 2008).                     That

presumption of proper service is not insurmountable: in Blair, the

presumption was overcome by a simple affidavit stating that the

parties who received service were not authorized to accept service.

Id. at 111-12.

             Here, the plaintiffs filed a return of service with the

court, executed by process server and declaring under penalty of

perjury that the complaint and summons were served upon González,

"who   is   designated   by    law   to   accept   service    on    behalf   of"

Canovanas.     That return of service thereby creates the rebuttable

presumption "that service was validly performed."              Id. at 111.

             Canovanas   has   failed     to   overcome    that    presumption.

Canovanas admits that González "was an in-house counsel employed

by" Canovanas, claiming only that González was not the mayor, and,

"[r]esultantly, the Municipality of Canóvanas was not properly


                                     - 15 -
served."   Although Canovanas has apparently been unable to locate

González after being confronted with the judgment, Canovanas does

not dispute that González was served, and the burden at this point

is on Canovanas, not the plaintiffs.   Canovanas has not presented

an affidavit that González was not authorized to accept service,

any other evidence that might rebut the presumption of proper

service, any argument that the presumption should not apply under

these circumstances, or any other reason why the presumption should

be rebutted.

           Without any evidence about González's status or argument

from Canovanas about the inapplicability of the presumption, we

conclude that the district court did not undertake "a clear

usurpation of power" by applying the rebuttable presumption of

proper service and exercising jurisdiction over Canovanas.   United

Student Aid Funds, 559 U.S. at 271.

     C.    A Statutory Limitation of Liability Is an Affirmative
           Defense.

           Canovanas has also argued that the $1.5 million judgment

against it is void because Canovanas, as a        municipality, is

entitled to a limitation of its liability under Puerto Rico law.

P.R. Laws Ann. tit. 21, § 4704 provides:

           Claims against municipalities for personal or
           property damages caused by the fault or
           negligence of the municipality, shall not
           exceed the amount of seventy-five thousand
           dollars ($75,000). When damages are claimed
           by more than one person in a single cause of


                              - 16 -
            action or omission, or when a single claimant,
            is entitled to several causes of action the
            compensation shall not exceed the sum of one
            hundred and fifty thousand dollars ($150,000).
            If the court finds the damages to each of the
            persons exceed one hundred and fifty thousand
            dollars ($150,000), the court shall proceed to
            distribute or prorate said amount among the
            plaintiffs, on the basis of the damages
            suffered by each of them.

            While a judgment ten times the statutory limit certainly

raises eyebrows, to serve as a basis to set aside a judgment under

Rule 60(b)(4), the excessive judgment must either be "a clear

usurpation of power" in the court's exercise of jurisdiction or "a

violation of due process that deprives a party of notice or the

opportunity to be heard."        United Student Aid Funds, 559 U.S. at

271.   It is neither.

            We have seen this issue before.          We previously reviewed

a   case   in   which   a   defendant   failed      to   assert    a   statutory

limitation-of-liability        defense,       but    the     district      court

nonetheless     found   that   the   Massachusetts       statute   limited   the

plaintiff's potential recovery.         See Knapp Shoes, Inc. v. Sylvania

Shoe Mfg. Corp., 15 F.3d 1222, 1225-26 (1st Cir. 1994).                      We

reversed the district court, holding that "a statutory provision

limiting damages to a fixed sum constituted an affirmative defense

for purposes of [Federal Rule of Civil Procedure] 8(c)," and that

affirmative defenses not included in an appropriate responsive

pleading are waived.        Id. at 1226.      We went on to explain that




                                     - 17 -
"[t]he reason why affirmative defenses under Rule 8(c) must be

pled in the answer is to give the opposing party notice of the

defense and a chance to develop evidence and offer arguments to

controvert the defense."     Id.

          The   defense    that    Canovanas   raises   is   a   statutory

limitation on liability, and, like the defendant in Knapp Shoes,

Canovanas has waived the defense by failing to include it in a

responsive pleading.      Id. at 1225-26.

          Moreover, any potential due process concerns may be

undercut by the ability of Canovanas to assert the statutory

liability limitations in a different venue.       As the plaintiffs and

the district court both point out, Puerto Rico provides for a right

of contribution action between joint tortfeasors.        The Puerto Rico

Supreme Court has observed that:

          In Puerto Rico, the right of contribution
          between    joint    tortfeasors    has    been
          acknowledged since [1951].     The well-known
          rule that applies when the damage is caused by
          two or more persons provides that all joint
          tortfeasors are liable to the plaintiff for
          the damage sustained by the latter. However,
          there is among these joint tortfeasors a right
          of contribution derived from [P.R. Laws Ann.
          tit. 31, § 3109], which allows one of the
          codebtors who has paid more than his or her
          share to claim from the other codebtors their
          respective shares.

Szendrey v. Hospicare, Inc., 158 D.P.R. 648, 2003 WL 751582 (P.R.

2003) (English translation lacks pincites).        Canovanas mounts no

argument that the district court erred in observing that Canovanas


                                   - 18 -
will be able to assert the statutory limit on liability in a

subsequent contribution action against its codefendants,1 or that

forcing it to do so "deprives [it] of notice or the opportunity to

be heard."     United Student Aid Funds, 559 U.S. at 271.

             The statutory limit on municipal liability does not

render the judgment void.2



     1 Because Canovanas has thus waived any argument on the
matter, we therefore have no occasion to decide whether the
district court was correct on this point.
     2 As a last-ditch effort on this point, Canovanas also
attempts to take advantage of P.R. Laws Ann. tit. 26, § 4105, which
provides immunity from suit to health professionals. Canovanas
argues that, since the statute references municipalities, it
should also be read to grant municipalities immunity from suit.
The plain language of the statute belies this argument, providing:
             No    health    professional    (employee    or
             contractor) may be included as a defendant in
             a civil action in a claim for damages for guilt
             or negligence for professional malpractice
             ("malpractice") caused in the performance of
             his profession, while said professional acts
             in compliance with his duties and functions,
             including teaching, as employee of the
             Commonwealth of Puerto Rico, its dependencies,
             instrumentalities, the comprehensive Cancer
             Center of the University of Puerto Rico and
             the municipalities.
P.R. Laws Ann. tit. 26, § 4105.         The statute unambiguously
references immunity for the employees of the municipalities, not
the municipalities themselves.     The cases that Canovanas cites
similarly address immunity for employees, and not for the
municipalities themselves. See Frances-Colon v. Ramires, 107 F.3d
62, 64 (1st Cir. 1997) (finding doctor employees immune from suit);
Oquendo-Lorenzo v. Hospital San Antonio, Inc., 256 F. Supp. 3d
103, 117 (D.P.R. 2019) (examining immunity for health care
professionals and doctors, not municipalities). Section 4105 does
not grant immunity to municipalities.


                                 - 19 -
     D.    The District Court Had Jurisdiction to Determine the
           Merits of Plaintiffs' EMTALA Claims.

           Finally,     the    district   court     did    not   lack    federal

question jurisdiction to hear this suit.                District courts have

"original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States."                  28 U.S.C.

§ 1331.   To determine whether the exercise of federal question

jurisdiction   is    proper,    we   apply    the   familiar     "well-pleaded

complaint rule, which 'requires the federal question to be stated

on the face of the plaintiff's well-pleaded complaint.'"                  López-

Muñoz v. Triple-S Salud, Inc., 754 F.3d 1, 4 (1st Cir. 2014)

(quoting R.I. Fishermen's All., Inc. v. R.I. Dep't of Envtl. Mgmt.,

585 F.3d 42, 48 (1st Cir. 2009)).             Where the district court has

federal   question    jurisdiction     over    claims     "arising   under   the

Constitution, laws, or treaties of the United States," 28 U.S.C.

§ 1331, the district court "shall have supplemental jurisdiction

over all other claims that are so related to claims in the action

within [the court's] original jurisdiction that they form part of

the same case or controversy under Article III of the United States

Constitution."      28 U.S.C. § 1367(a).

           Here, the parties agree that (1) the complaint stated

certain EMTALA claims, and (2) if the district court properly

exercised jurisdiction over EMTALA claims, then its exercise of




                                     - 20 -
jurisdiction over the plaintiffs' remaining claims was proper

under § 1367(a).

             Canovanas argues that EMTALA does not apply to CDT, and

thus the plaintiffs' ostensible claims under EMTALA are not under

EMTALA at all. Therefore, Canovanas argues that the district court

lacks federal question jurisdiction under § 1331.           In support of

this proposition, Canovanas points us to Rodriguez v. Am. Intern.

Ins. Co. of P.R., 402 F.3d 45 (1st Cir. 2005).         There we found

that EMTALA did not apply to a different CDT, the Corozal CDT.3

In Rodriguez, we held that EMTALA did not apply to the Corozal CDT

because   (1) the    Corozal   CDT   treats   outpatients     instead   of

inpatients, and (2) Puerto Rico law has different regulations for

hospitals than for CDTs.       Id. at 48-49.    Canovanas points out,

correctly, that the Canovanas CDT also treats outpatients instead

of inpatients and is also regulated as a CDT instead of as a

hospital.4


     3 In this Section, we refer to CDT of Canovanas as "the
Canovanas CDT" and the CDT at issue in Rodriguez as "the Corozal
CDT."
     4 On the merits of the EMTALA issue, the plaintiffs make two
arguments that the EMTALA claims here are distinguishable from the
ones at issue in Rodriguez, and that we should therefore read
EMTALA to apply to the Canovanas CDT. First, while in Rodriguez
we relied on the fact that the Corozal CDT had no relationship
with an EMTALA participating hospital, here the Canovanas CDT does
have a working relationship with an EMTALA participating hospital:
the hospital of the University of Puerto Rico. See 402 F.3d at 47
("It is undisputed that the Corozal CDT is an independent facility
and is not attached to a hospital.").     Second, the regulations
issued under EMTALA have been amended since Rodriguez to change


                                 - 21 -
             But Rodriguez, instead of illustrating why the district

court here did not have jurisdiction over the plaintiffs' claims,

illustrates why it did: we did not simply dismiss the case for

lack of subject matter jurisdiction.          Instead, we first resolved

the question, "arising under the . . . laws . . . of the United

States," 28 U.S.C. § 1331, of whether EMTALA applied to the CDT at

issue.   Rodriguez, 402 F.3d at 46-49.            If Canovanas, like the

defendants    in   Rodriguez,   had    asserted   in   a   motion   that   the

Canovanas CDT here is effectively the same as the Corozal CDT, and

that therefore the EMTALA claims should be dismissed, the district

court would have had subject matter jurisdiction to adjudicate

that motion.    See, e.g., id.    That subject matter jurisdiction did

not disappear because Canovanas neglected to appear and seek to

dismiss the claim against it.         Canovanas did not point to any case

where any court found that the federal cause of action included in

a well-pleaded complaint was so insubstantial as to rob the

district court of jurisdiction to adjudicate that federal claim.




the definition of "dedicated emergency department," and the
plaintiffs claim that the amended definition encompasses the CDT
at issue here. See 42 C.F.R. § 489.24. Best read, the plaintiffs'
argument is not that the Canovanas CDT is itself a hospital
participating in EMTALA, but that the Canovanas CDT functions as
a dedicated emergency department of the EMTALA participating
hospital of the University of Puerto Rico. We take no view of the
merits of these arguments, but the district court would have had
subject matter jurisdiction to adjudicate them.


                                  - 22 -
          Moreover, even "[t]he termination of the foundational

federal claim does not divest the district court of power to

exercise supplemental jurisdiction, but, rather, sets the stage

for an exercise of the court's informed discretion."           Senra v.

Town of Smithfield, 715 F.3d 34, 41 (1st Cir. 2013) (quoting Roche

v. John Hancock Mut. Life Ins. Co., 81 F.3d 249, 256-57 (1st Cir.

1996)).   In Senra, we upheld the district court's exercise of

supplemental jurisdiction to determine a plaintiff's Rhode Island

state law claims relating to the termination of his employment

even after it had dismissed his federal due process clause claims

arising out of the same termination.       Id.   Similarly, here, it is

not immediately obvious that, if the EMTALA claims were dismissed,

the   district   court   could    not     have   nonetheless   exercised

jurisdiction over the plaintiffs' state law claims.

          The possibility that Canovanas would have succeeded on

a motion to dismiss the EMTALA claims does not mean the district

court lacked federal question subject matter jurisdiction.

                          IV.    Conclusion

          The judgment of the district court is affirmed.




                                 - 23 -